Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on 03/28/2022 ("03-28-22 Final OA") has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 ("06-01-22 Submission") has been entered when the RCE was filed.
In the 06-01-22 Submission, the Applicant substantively amended claims 1, 3-7, 10, 12, 14, 16 and 19, canceled claim 20 and added new claim 21.  
Currently, claims 1-19 and 21 are pending. 

Response to Arguments
Applicants' amendments to claims 3-7, 10, 12, 14 and 19 and cancelation of claim 20 have overcome the objection to the claims 3-7, 10, 12, 14, 19 and 20 set forth on page 3 under line item number 1 of the 03-28-22 Final OA.
Despite the Applicant's amendments to the independent claim 1 and cancelation of claim 20, the primary reference Enami still reads on the amended independent 
claim 1.
	
	The Applicant argues that "In addition, the flexible printed circuit board 300 is an FPC, and those skilled in the art can understand that the FPC is not a printed circuit board (PCB)." (quoting the Applicant on page 11 of the 06-01-22 Submission). The examiner respectfully disagrees.
	The flexible printed circuit board is a species of a genus of a printed circuit board.  It literally says "printed circuit board" in the "flexible printed circuit board. There is nothing in the "printed circuit board" as it is currently recited to imparts a particular  structural quality that the Applicant appears to be importing into the claimed "printed circuit board."
	The Applicant also argues that "...the orthographic projection of the electro-optic panel 100 and the orthographic projection of the flexible printed circuit board 300 are spaced apart from each other," so "the electro-optical panel 100 is not disposed on the flexible printed circuit board, and the orthographic projection of the electro-optical panel 100 in the plane parallel to the electro-optical panel 100 is not within the orthographic projection of the flexible printed circuit board 300 in the plane." (quoting the Applicant on page 11 of the 06-01-22 Submission). The examiner respectfully disagrees.
	Fig. 1 shows the drawing reference number 100 that is generally pointed to the electro-optical panel 100.  Circuit details of the electro-optical panel 100 are clearly shown in Fig. 2 which shows the extent of what the electro-optical panel 100 encompasses. At the bottom of the electro-optical panel 100, J VID (image) signal lines 15 are present. These signal lines 15 extend and connect to the driving circuit 30 of the driving integrated circuit 200. Fig. 4 further shows the structural details of the electro-optical panel 100 with the TFT array substrate 70 having external circuit connection terminals 102 on the side that presumably faces the FPC 300. Enami discloses that "The external circuit connection terminals 102 includes input terminals for...the image signals D[1] to D[J]..." (para [0053]). So, taking Fig. 1, Fig. 2, Fig. 4 and 5 in context of what para [0026] and para [0053] disclose, the "electro-optical panel 100 is connected to the flexible printed circuit board 300" (para [0026]) with the connections being made at the external circuit connection terminals 102 on the electro-optical panel 100 (para [0052]).  
	  Therefore, Enami teaches the electro-optical panel 100 (which includes the TFT array substrate 70) that is disposed on the flexible printed circuit board 300, and the orthographic projection of the electro-optical panel 100 (and the TFT array substrate 70) in the plane parallel to the electro-optical panel 100 (and the TFT array substrate 70) that is within the orthographic projection of the flexible circuit board 300 in the plane. 

Claim Rejections - 35 USC § 1021  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enami (previously-cited Pub. No. US 2018/0088387 A1 to Enami).		
	Figs. 1 and 4 of Enami have been annotated and Figs. 2 and 5 have been provided to support the rejections below:


[AltContent: textbox (FPC 300 is physically connected to the electro-optical panel 100 (para [0026]), so this section that interfaces the electro-optical panel 100 is an integral part of the FPC 300.)][AltContent: textbox (Dotted box is the outermost perimeter of the electro-optical panel 100 with external connection circuit terminals 102 (see Fig. 2 for electrical circuit diagram) connected to FPC 300.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    454
    438
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    474
    392
    media_image2.png
    Greyscale

[AltContent: textbox (E1)][AltContent: textbox (e1)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (BR)][AltContent: textbox (E4)][AltContent: textbox (E2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (e4)][AltContent: textbox (e3)][AltContent: textbox (e2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    366
    361
    media_image3.png
    Greyscale


[AltContent: textbox (E3)]



    PNG
    media_image4.png
    178
    301
    media_image4.png
    Greyscale



	Regarding independent claim 1, Enami teaches a display device (see Fig. 1. see also Fig. 4 as annotated above and Fig. 5), comprising an array substrate 70 (para [0048] - "a TFT array substrate 70" and a cover plate 80 (para [0048] - "a counter substrate 80") that is opposite to the silicon-based organic light-emitting diode array substrate 70,
	wherein the silicon-based organic light-emitting diode array substrate 70 is a silicon-based organic light-emitting diode array substrate (para [0049] - "...the TFT array substrate 70 is made of, for example...a silicon substrate."), 
	an orthographic projection of the silicon-based organic light-emitting diode array substrate 70 in a plane parallel to the silicon-based organic light-emitting diode array substrate 70 covers an orthographic projection of the cover plate 80 in the plane (see Fig. 4) , the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 comprises a plurality of edges E1, E2, E3, E4, the orthographic projection of the cover plate 80 comprises a plurality of edges e1, e2, e3, e4, the plurality of edges E1, E2, E3, E4 of the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 are in one-to-one correspondence to the plurality of edges e1, e2, e3, e4 of the orthographic projection of the cover plate 80, and
	at least two edges E1, E2, E3, E4 of the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 do not overlap with the corresponding edges e1, e2, e3, e4 of the orthographic projection of the cover plate 80 and are located outside the orthographic projection of the cover plate 80,
	the display device further comprises a printed circuit board 300 (see Fig. 1 as annotated above), the silicon-based organic light-emitting diode array substrate 70 is disposed on the printed circuit board 300, and the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 in the plane parallel to the silicon-based organic light-emitting diode array substrate 70 is within an orthographic projection of the printed circuit board 300 in the plane (Fig. 1 shows the drawing reference number 100 that is generally pointed to the electro-optical panel 70.  Circuit details of the electro-optical panel 100 are clearly shown in Fig. 2 which shows the extent of what the electro-optical panel 100 encompasses. At the bottom of the electro-optical panel 100, J VID (image) signal lines 15 are present. These signal lines 15 extend and connect to the driving circuit 30 of the driving integrated circuit 200. Fig. 4 further shows the structural details of the electro-optical panel 100 with the TFT array substrate 70 having external circuit connection terminals 102 on the side that presumably faces the FPC 300. Enami discloses that "The external circuit connection terminals 102 includes input terminals for...the image signals D[1] to D[J]..." (para [0053]). So, taking Fig. 1, Fig. 2, Fig. 4 and 5 in context of what para [0026] and para [0053] disclose, the "electro-optical panel 100 is connected to the flexible printed circuit board 300" (para [0026]) with the connections being made at the external circuit connection terminals 102 on the electro-optical panel 100 (para [0052])).
	Regarding claim 2, Enami teaches the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 that comprises four edges E1, E2, E3, E4, the orthographic projection of the cover plate 80 comprises four edges e1, e2, e3, e4, and the four edges E1, E2, E3, E4 of the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 do not overlap with corresponding edges e1, e2, e3, e4of the orthographic projection of the cover plate 80 and are all located outside the orthographic projection of the cover plate 80.
	Regarding claim 3, Enami teaches the silicon-based organic light-emitting diode array substrate 70 that comprises a plurality of edges E1, E2, E3, E4, the cover plate 80 comprises a plurality of edges e1, e2, e3, e4, 
	the plurality of edges e1, e2, e3, e4 of the cover plate 80 are in one-to-one correspondence to the plurality of edges E1, E2, E3, E4 of the silicon-based organic light-emitting diode array substrate 70, and the edges e1, e2, e3, e4 of the cover plate 80 are parallel to the edges E1, E2, E3, E4, that are corresponding to the edges of the cover plate 80, of the silicon-based organic light-emitting diode array substrate 70, respectively. 
	Regarding claim 4, Enami teaches a shape of the silicon-based organic light-emitting diode array substrate 70 and a shape of the cover plate 80 are rectangles.
	Regarding claim 5, Enami teaches the silicon-based organic light-emitting diode array substrate 70 that comprises a first bonding region BR, and
	an orthographic projection of the first bonding region BR in the plane does not overlap with the orthographic projection of the cover plate 80 in the plane. 
	Regarding claim 6, Enami teaches a flexible printed circuit board 300 (para [0026] - "flexible printed circuit board 300"),
	wherein the silicon-based organic light-emitting diode array substrate 80 comprises a gate driving circuit 20 (see Fig. 2), a data driving circuit 30 (see Fig. 2), and a plurality of pixel units PIXs, and the plurality of pixel units PIXs comprise cathodes 62s (see Fig. 3); and
	the flexible printed circuit board 300 is electrically connected to the first bonding region BR (see Fig. 1) and is configured to transmit electrical signals to the gate driving circuit 20, the data driving circuit 20, and the cathodes 62s of the plurality of pixel units PIXs, respectively.
	Regarding claim 7, Enami teaches a hard printed circuit board 300 (para [0026] - "flexible printed circuit board 300"; see Figs. 6 and 7. Even though the printed circuit board 300 is flexible, it can still be considered as being hard as it is a solid.),
	wherein the hard printed circuit board 300 comprises a second bonding region 302 and an orthographic projection of the second bonding region 302 in the plane parallel to the silicon-based organic light-emitting diode array substrate 70 does not overlap with the silicon-based organic light-emitting diode array substrate 70; and
	the first bonding region BR is electrically connected to the second bonding region 302 (para [0060] - "first connection terminal group 302") through a conductive member 301 (para [0060] - "wirings 301"; see Fig. 1 and Fig. 6). 
	Regarding claim 8, Enami teaches a material of the cover plate that comprises glass (para [0049] - "...the counter substrate 80 is made of, for example, a transparent substrate such as...a glass substrate.").
	Regarding claim 9, Enami teaches a display region 70a (para [0049] - "an image display area 70a"), 
	wherein an orthographic projection of the display region 70a in the plane is within the orthographic projection of the cover plate 80 in the plane.
	Regarding claim 19, Enami teaches the silicon-based organic light-emitting diode array substrate 70 that comprises a plurality of edges E1, E2, E3, E4, the cover plate 80 comprises a plurality of edges e1, e2, e3, e4, 
	the plurality of edges e1, e2, e3, e4 of the cover plate 80 are in one-to-one correspondence to the plurality of edges E1, E2, E3, E4 of the silicon-based organic light-emitting diode array substrate 70, and the edges e1, e2, e3, e4 of the cover plate 80 are parallel to the edges E1, E2, E3, E4, that are corresponding to the edges of the cover plate 80, of the silicon-based organic light-emitting diode array substrate 70, respectively. 
	Regarding claim 21, Enami teaches a side length of a side, adjacent (near) to the silicon-based organic light-emitting diode array substrate 70, of the conductive member 301 is greater than a side length of a side, adjacent (near) to the conductive member 301, of the silicon-based organic light-emitting diode array substrate 70 (Fig. 1 depicts the wirings 301 that is longer than one of the sides of the perimeter of the electro-optical panel 100 or the TFT substrate 70. Fig. 6 shows that the wirings 301.). 


Claim Rejections - 35 USC § 103
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Enami and further in view of Meng (previously-cited Pub. No. US 2018/0108783 A1 to Meng).
	Regarding claim 10, Enami teaches the silicon-based organic light-emitting diode array substrate 80 that comprises a silicon substrate 80 and an anode layer 62 (para [0055] - "The pixel electrode 62"), a liquid crystal layer 66 (para [0055]), a cathode layer 64 (para [0033] - "common electrode 64"), a first thin film encapsulation layer 83 or 81 (para [0057] - "An alignment film 83 is formed on a surface of the counter electrode 82 that faces the counter substrate 80.") and a color filter (Fig. 5 shows light shielding film 81 that is formed on the alignment film 83; para [0057] - "...on the light shielding film 81, a color filter (not illustrated in FIG. 5) may be formed in an area including the opening area and a portion of the non-opening area.") that are sequentially laminated on the silicon substrate 80 (para [0057]); and
	an orthographic projection of the anode layer 62, an orthographic projection of the liquid crystal layer 66, an orthographic projection of the cathode layer 64, an orthographic projection of the first thin film encapsulation layer 83 or 81, and an orthographic projection of the color film layer in the plane are all within the orthographic projection of the cover plate 80 in the plane.
	Although Enami teaches a modified embodiment in which the liquid-crystal-based light emitting device is replaced with an organic electroluminescent (EL) emitting device (para [0075]), Enami does not provide details of the organic EL emitting device.	
	However, Meng teaches an organic EL emitting device having the pixel electrode 801 as an anode 803, an organic material functional layer 805 and a cathode 804 (para [0041] - "801-pixel electrode...803 anode, 804-cathode; 805-organic material functional layer") that are sequentially formed (see Fig. 10). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the liquid-crystal light emitting device of Enami with the organic EL emitting device taught by Meng, because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
Regarding claim 11, the combination above teaches the anode layer 803 (Meng), the organic light-emitting layer 805 (Meng), the cathode layer 803 (Meng), the first thin film encapsulation layer 83 or 81 (Enami), and the color film layer (Enami) that are at least in the display region 70a (Enami). 
	Regarding claim 12, Enami of the combination above further teaches the silicon-based organic light-emitting diode array substrate 70 that further comprises a second thin film encapsulation layer 81,
	the second thin film encapsulation layer 81 is on the color film layer (para [0057] - "...on the light shielding film 81, a color filter (not illustrated in FIG. 5) may be formed in an area including the opening area and a portion of the non-opening area."), and the cover plate 80 is on the second thin film encapsulation layer 81. 
	Regarding claim 13, Enami of the combination above further teaches the orthographic projection of the second thin film encapsulation layer 81 in the plane that is within the orthographic projection of the cover plate 80 in the plane. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Enami.
	Regarding claim 14, Enami teaches among edges of the cover plate 80 and the silicon-based organic light-emitting diode array substrate 70 that are corresponding to each other and not equal in length, a difference in length between at least one edge e1 of the cover plate 80 and a corresponding edge E1 of the silicon-based organic light-emitting diode array substrate 70 that is a negative value as the length of the edge e1 is less the length of the edge E1.  Also, Fig. 4 clearly shows that the extent of edge e1 of the counter substrate 80 is close to the corresponding edge E1 of the TFT array substrate 70.
	Enami does not, however, specify the negative difference that ranges from about -3mm to -0.5 mm.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed display device and the display device taught by Enami is a relative dimension of the difference in the range of about 
-3mm to -0.5 mm, the Court would be more likely than not hold that the claimed display device is not patentably distinct from the display device taught by Enami as Fig. 4 clearly shows that the extent of edge e1 of the counter substrate 80 almost abuts the corresponding edge E1 of the TFT array substrate 70.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the display device such that difference ranges of about -3mm to -0.5 mm with a reasonable expectation of providing a display device having a larger viewable display screen.   
	Regarding claim 15, Enami teaches the display region 70a that comprises a plurality of edges, the plurality of edges e1, e2, e3, e4 of the cover plate 80 that are in one-to-one correspondence to the plurality of edges of the display region 70a, and the edges e1, e2, e3, e4 of the cover plate 80 are parallel to the edges, that are corresponding to the edges e1, e2, e3, e4 of the cover plate 80, of the display region 70a, respectively; and
	among edges of the display region 70a and the cover plate 80 that are corresponding to each other and not equal in length, a difference in length between at least one edge of display region 70a and a corresponding edge e1 of the cover plate 80 that is a negative value as the length of the edge of the display region 70a is less the length of the edge e1.  Also, Fig. 4 clearly shows that the extent of edge of the display region 70a is close to the corresponding edge e1 of the counter substrate 80.
	Enami does not, however, specify the negative difference that ranges from about -2mm to -0.1 mm.
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed display device and the display device taught by Enami is a relative dimension of the difference in the range of about 
-2mm to -0.1 mm, the Court would be more likely than not hold that the claimed display device is not patentably distinct from the display device taught by Enami as Fig. 4 clearly shows that the extent of edge of the display area 70a that almost abuts the corresponding edge e1 of the counter substrate 80.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the display device such that difference ranges of about -2mm to -0.1 mm with a reasonable expectation of providing a display device having a larger viewable display screen.   




Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Enami and further in view of Pub. No. 2017/0192266 A1 to Li et al. ("Li").
	Regarding independent claim 16, Enami teaches a method for manufacturing a display device (see Fig. 1. see also Fig. 4 as annotated above and Fig. 5) comprising:
	providing an array substrate 70 (para [0048] - "a TFT array substrate 70" and a cover plate 80 (para [0048] - "a counter substrate 80"), wherein the silicon-based organic light-emitting diode array substrate 70 is a silicon-based organic light-emitting diode array substrate (para [0049] - "...the TFT array substrate 70 is made of, for example...a silicon substrate."), 
	bonding a cover plate 80 with the silicon-based organic light-emitting diode array substrate 70, wherein for an array substrate 70 and a cover plate 80 which is correspondingly bonded, an orthographic projection of the silicon-based organic light-emitting diode array substrate 70 in a plane parallel to the silicon-based organic light-emitting diode array substrate 70 covers an orthographic projection of the cover plate 80 in the plane (see Fig. 4) , the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 comprises a plurality of edges E1, E2, E3, E4, the orthographic projection of the cover plate 80 comprises a plurality of edges e1, e2, e3, e4, the plurality of edges E1, E2, E3, E4 of the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 are in one-to-one correspondence to the plurality of edges e1, e2, e3, e4 of the orthographic projection of the cover plate 80, and at least two edges E1, E2, E3, E4 of the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 do not overlap with the corresponding edges e1, e2, e3, e4 of the orthographic projection of the cover plate 80 and are located outside the orthographic projection of the cover plate 80,
	wherein the display device comprises a printed circuit board 300 (see Fig. 1 as annotated above), the silicon-based organic light-emitting diode array substrate 70 is disposed on the printed circuit board 300, and the orthographic projection of the silicon-based organic light-emitting diode array substrate 70 in the plane parallel to the silicon-based organic light-emitting diode array substrate 70 is within an orthographic projection of the printed circuit board 300 in the plane (Fig. 1 shows the drawing reference number 100 that is generally pointed to the electro-optical panel 100 which encompasses the TFT array substrate 70.  Circuit details of the electro-optical panel 100 are clearly shown in Fig. 2 which shows the extent of what the electro-optical panel 100 encompasses. At the bottom of the electro-optical panel 100, J VID (image) signal lines 15 are present. These signal lines 15 extend and connect to the driving circuit 30 of the driving integrated circuit 200. Fig. 4 further shows the structural details of the electro-optical panel 100 with the TFT array substrate 70 having external circuit connection terminals 102 on the side that presumably faces the FPC 300. Enami discloses that "The external circuit connection terminals 102 includes input terminals for...the image signals D[1] to D[J]..." (para [0053]). So, taking Fig. 1, Fig. 2, Fig. 4 and 5 in context of what para [0026] and para [0053] disclose, the "electro-optical panel 100 is connected to the flexible printed circuit board 300" (para [0026]) with the connections being made at the external circuit connection terminals 102 on the electro-optical panel 100 (para [0052])).
	Enami does not teach that a precursor step of providing an array substrate motherboard from which a single array substrate has been singulated or cut and then cutting the silicon-based organic light-emitting diode array substrate motherboard to separate the silicon-based organic light-emitting diode array substrate from a plurality of array substrate regions. 
	However, Li teaches a method of providing an array substrate motherboard 100 comprising a plurality of array substrate regions 110's (see Fig. 3) each having color filter substrate 210 (para [0022] - "S12: the silicon-based organic light-emitting diode array substrate motherboard after Step S11 is cell-assembled with a color filter substrate motherboard to form a display panel motherboard...") having configured to be singulated from the silicon-based organic light-emitting diode array substrate motherboard 100, and cutting the silicon-based organic light-emitting diode array substrate motherboard 100 to release each individual array substrate 110 (see Fig. 5; para [0042] - "S24: cutting the display panel motherboard so as to form a plurality of display panels.") from the plurality of array substrate regions 110's (see Fig. 3). 
	Li teaches that "With the development of liquid crystal display technology, the demand for narrow border/frame TFT-LCD products becomes increasingly great. However, narrow border technology requires a smaller edge margin of an alignment film; the narrower the border, the more easily the alignment film is coated onto the pad area located in the periphery of the silicon-based organic light-emitting diode array substrate, and therefore the alignment film coated onto the pad area will lead to abnormal display and abnormal module bonding during a cell test. Meanwhile, the alignment film prepared in the current method will produce a halo area at the edge thereof; the smaller the edge margin of the alignment film, the closer the edge of the alignment film made to the display area, which may readily lead to a poor panel periphery." (para [0014]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Enami with the method of providing an array substrate motherboard having a plurality of array substrate regions and, after the display panels are formed on the plurality of array substrate region, cutting the silicon-based organic light-emitting diode array substrate mother board to release individual array substrate as taught by Li, so as to improve the narrow border technology that requires a smaller edge margin with improved panel periphery (Li, para [0014]). Moreover, it would have been obvious to one of ordinary skill in the art as a matter of common sense that forming more than one display panels on a larger array substrate motherboard and then cutting individual display panel comprising the silicon-based organic light-emitting diode array substrate would increase the throughput of the number of display panels produced per time.
	Regarding claim 17, the combination above teaches an amount of the plurality of cover plates 80s (Enami) that equal an amount of the plurality of array substrate regions 110s (see para [0022] of Li).
	Regarding claim 18, the combination above teaches the silicon-based organic light-emitting diode array substrate region 110 (Enami and Li) and the cover plate 80 which are correspondingly bonded, all edges of the orthographic projection of the silicon-based organic light-emitting diode array substrate region do not overlaps with the corresponding edges of the orthographic projection of the cover plate 80 and are located outside the orthographic projection of the cover plate 80 (see Fig. 4 of Enami).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
08 June 2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status